DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Office notes that the new grounds of rejection is based on a reference listed on a document submitted as part of the IDS filed 26 October 2020. 
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunha et al. (US Pat. App. Pub. No. 2017/0338047).
With respect to claim 1, Bunha discloses a solid electrolytic capacitor (see abstract) comprising a capacitor element (see FIG. 12, element 1), wherein the capacitor element comprises: a sintered porous anode body (see FIG. 12, element 2) a dielectric that overlies the anode body (see FIG. 12, element 3); a solid electrolyte that overlies the dielectric (see FIG. 12, elements 41-4n), wherein the solid electrolyte includes an intrinsically conductive polymer containing repeating thiophene units (see FIG. 12, element 41 and paragraphs [0085], [0090] and [0099]) of the following general formula (I): 
    PNG
    media_image1.png
    177
    374
    media_image1.png
    Greyscale
wherein, a is from 0 to 10; b is from 1 to 18; R is an optionally substituted C1-C6 linear or branched alkyl group or a halogen atom; and M is a hydrogen atom, an alkali metal, NH(R1)3, or HNC5H5, wherein R1 is each independently a hydrogen atom or an optionally substituted C1-C6 alkyl group (see paragraphs [0099] and [0085]); and an external polymer coating that overlies the solid electrolyte and includes conductive polymer particles (see FIG. 12, element 42-4n and paragraph [0104]).
With respect to claim 2, Bunha discloses that a is 1 and b is 3 or 4.  See paragraphs [0085] and [0099].
With respect claim 3, the combined teachings of Uher and AAPA teach that R is methyl.  See paragraphs [0085] and [0099].
With respect to claim 4, the combined teachings of Uher and AAPA teach that M is an alkali metal.  See paragraph [0085].
With respect to claim 5, the combined teachings of Uher and AAPA teach that the thiophene repeating units are formed from sodium 3-[(2,3-dihydrothieno[3,4-b][1,4]dioxin-2-yl)methoxy]-1-methyl-1 propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [i1,4]dioxin-2-yl)methoxy]-1-ethyl-1-propanesulfonate, sodium 3-[(2,3- dihydrothieno[3,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1-propyl-i1-propane- sulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]-[i1,4]dioxin-2-yl)methoxy]-1-butyl-1- propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1 - pentyl-1 -propane- sulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1 -hexyl-1 -propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [1 ,4]dioxin-2-yl)methoxy]-1 -isopropyl-1 -propanesulfonate, sodium 3-[(2,3- dihydrothieno[3,4-b]-[1,4]dioxin-2-yl)methoxy]-1-isobutyl-1-propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1-isopentyl-1 - propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]-[1,4]dioxin-2-yl)methoxy]-1- fluoro-1-propanesulfonate, potassium 3-[(2,3-dihydrothieno[3,4-b]-[1,4]dioxin-2-yl)methoxy]-1-methyl-1-propanesulfonate, 3-[(2,3-dihydrothieno[3,4-b]-[1 ,4]dioxin- 2-yl)methoxy]-1 -methyl-1-propanesulfonic acid, ammonium 3-[(2,3- dihydrothieno[3,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1 -methyl-1-propane- sulfonate, triethylammonium 3-[(2,3-dihydrothieno[3,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1-methyl- 1 -propanesulfonate, or a combination thereof.  See paragraph [0099].
With respect to claim 6, the combined teachings of Uher and AAPA teach that the polymer has a specific conductivity of about 20 S/cm or more.  See Table 4 and Table 6.
With respect to claim 7, the combined teachings of Uher and AAPA teach that the solid electrolyte contains at least one inner layer that includes the intrinsically conductive polymer.  See paragraph [0099].
With respect to claim 8, the combined teachings of Uher and AAPA teach that the inner layer is generally free of an extrinsically conductive polymer.  See paragraph [0099], which makes no mention of an extrinsically conductive polymer, implying that the inner layer is generally free of the same.
With respect to claim 9, the combined teachings of Uher and AAPA teach that the solid electrolyte contains at least outer layer.  See paragraph [0104].
With respect to claim 10, the combined teachings of Uher and AAPA teach that the outer layer is formed from particles that contain a polymeric counterion and an extrinsically conductive polymer.  See paragraph [0104].
With respect to claim 11, the combined teachings of Uher and AAPA teach that the outer layer contains a hydroxyl-functional nonionic polymer.  See paragraph [0113].
With respect to claim 12, the combined teachings of Uher and AAPA teach that the conductive polymer particles include an extrinsically conductive thiophene polymer and a counterion.  See paragraphs [0104], [0101] and [0099].
With respect to claim 13, the combined teachings of Uher and AAPA teach that the external polymer coating further comprises a crosslinking agent. See paragraph [0110].
With respect to claim 14, the combined teachings of Uher and AAPA teach that the conductive polymer particles have an average size of from about 80 to about 600 nanometers.  See paragraph [0074].
With respect to claim 15, the combined teachings of Uher and AAPA teach an anode lead extending from the capacitor element.  See FIG. 12, element 8 and paragraph [0117].
With respect to claim 16, the combined teachings of Uher and AAPA teach an anode termination that is in electrical contact with the anode lead and a cathode termination that is in electrical connection with the solid electrolyte.  See FIG. 12, elements 6 and 7, and paragraph [0117].
With respect to claim 17, the combined teachings of Uher and AAPA teach a housing within which the capacitor element is enclosed.  See FIG. 12, element 9, paragraph [0117].
With respect to claim 18, the combined teachings of Uher and AAPA teach that the housing is formed from a resinous material that encapsulates the capacitor element.  See paragraph [0117].
With respect to claim 20, the combined teachings of Uher and AAPA teach that the anode body includes tantalum.  See paragraph [0119].
With respect to claim 21, the combined teachings of Uher and AAPA teach that the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte, wherein the metal particle layer includes a plurality of conductive metal particles.  See paragraph [0117], element 5.
With respect to claim 22, the combined teachings of Uher and AAPA teach that the capacitor exhibits a breakdown voltage of about 55 volts or more.  Because Bunha discloses each of the elements of claim 1, Bunha is also considered to implicitly disclose any physical properties associated with those same structures, including breakdown voltage.  See MPEP 2112.01(a).
With respect to claim 23, the combined teachings of Uher and AAPA teach that the capacitor exhibits a capacitance recovery of about 80% or more at a frequency of 120 Hz.  Because Bunha discloses each of the elements of claim 1, Bunha is also considered to implicitly disclose any physical properties associated with those same structures, including capacitance recovery.  See MPEP 2112.01(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bunha et al. (US Pat. App. Pub. No. 2017/0338047) in view of Uher et al. (US 9,672,989).
With respect to claim 19, Bunha fails to teach that the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere.  
Uher, on the other hand, teaches that the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere.  See Uher, col. 17, lines 16-18.  Such an arrangement results in improved moisture protection for the capacitor.  See col. 17, lines 16-21
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Bunha, in view of Uher, in order to provide an improved moisture protection for the capacitor.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 26 October 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848